COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Martin Felts v. The State of Texas

Appellate case number:      01-21-00545-CR

Trial court case number:    250807

Trial court:                County Court at Law No. 1 of Brazoria County

        This case was abated and remanded to the trial court for the trial court to execute an
amended certification of appellant’s right to appeal. On April 22, 2022, the trial court clerk
filed a supplemental clerk’s record in this Court, containing a certification that appellant
has the right to appeal. Accordingly, we REINSTATE this case on the Court’s active
docket.
       Because we treat the briefs filed below as the briefs on appeal, this case is now at
issue and ready to be set for submission. See TEX. GOV’T CODE § 30.00027(b).


Judge’s signature: ______/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: __April 28, 2022____